DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
Applicant argues Koreeda (US 8,419,291) fails to disclose a resilient adapter latch that is slidably received in the keyway, as a portion of the converter 300 is received in and fills the keyway conventionally configured to mate with the MPO polarity key.  
Applicant’s arguments, pg. 10, provides an annotated reproduction of Koreeda’s Fig 2, where the portion of converter 300 received in and filling the keyway is highlighted.  The Examiner agrees this highlighted portion of the converter 300 is received in the keyway in a slidable fashion as described by Applicant.  However, this highlighted portion does not fill the entire keyway, and the portion of the keyway not filled by the highlighted portion engages and houses the raised portion of the adapter latch.  That is, portion 350 of the converter 300 is a cut-out portion which engages the adapter latch 610, and the adapter latch 610 slides within the converter 300 and is received within portion 350 (Figs 2-4; col. 3 lines 61-63; col. 4 lines 7-13).  When the latch 610 slides so as to engage the portion 350, the latch 610 is accordingly received in the keyway conventionally configured to mate with the MPO polarity key.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-10, 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koreeda et al (US 8,419,291 B2), hereinafter Koreeda.
Re. Claim 2, Koreeda discloses an optical fiber connector 600 for mating with an adapter 200 capable of also mating with a conventional MPO connector 500 (Figs 1-2; col. 2 lines 34-39), the adapter 200 comprising an adapter port 210, opposing first and second latch hooks 220 on opposite lateral sides of the adapter port 210 for latching onto first and second lateral side wall portions 510 of an inner housing of the conventional MPO connector 500 (Fig 1; col. 2 lines 51-67; col. 3 lines 1-5), and a keyway along an end portion of the adapter port extending laterally between the 
a multi-fiber ferrule (Fig 2; col. 2 lines 38-41);
a connector housing retaining the multi-fiber ferrule therein, the connector housing comprising a perimeter wall extending circumferentially around the multi-fiber ferrule, the perimeter wall including opposite first and second lateral side wall portions on opposite lateral sides of the multi-fiber ferrule and opposite first and second end wall portions on opposite ends of the multi-fiber ferrule, each of the first end wall portion and the second end wall portion extending laterally between the first and second sidewall portions, the connector housing further comprising a resilient adapter latch 610 on the first end wall portion of the perimeter wall (Figs 2-3; col. 2 lines 46-50; col. 4 lines 7-13), the connector housing being configured to be inserted into the adapter port 210 such that:
(i) the resilient adapter latch 610 is slidably received in the keyway (i.e. latch 610 received in engaged portion 350 which provides access to the keyway) and snaps into a portion 300 of the adapter 200 to latch with the adapter 200 for retaining the optical fiber connector 600 in the adapter 200 (Figs 2-4; col. 3 lines 61-63; col. 4 lines 7-13), and
(ii) the first and second lateral side wall portions of the connector housing oppose the first and second latch hooks 220, respectively, without the first and second latch hooks 220 latching onto the first and second lateral side wall portions (Figs 2-4; col. 3 lines 40-52; col. 4 lines 7-13).

Re. Claim 3, Koreeda discloses the resilient adapter latch 610 has a longitudinal axis (e.g. X direction of Fig 2) and a first (i.e. forward) end portion and a second (i.e. rearward) end portion spaced apart along the longitudinal axis, the connector housing being configured to be inserted into the adapter port 210 by movement in a first longitudinal direction along the longitudinal axis, the first end portion of the resilient adapter latch 610 being spaced apart from the second end portion of the resilient adapter latch 610 in the first longitudinal direction (Figs 2-3; col. 2 lines 46-50; col. 4 lines 7-13).
Re. Claim 4, Koreeda discloses the first end portion of the resilient adapter latch 610 is connected to the first end wall portion (Figs 2-3; col. 2 lines 46-50; col. 4 lines 7-13).  It is noted the claimed term “connected” broadly requires coupling between the first end portion and the first end wall portion.  Under broadest reasonable interpretation, both the first end portion and the second end portion are “connected” to the first end wall portion.  Also of note, the second end portion is directly attached or directly connected, as opposed to merely connected, to the first end wall portion by integrally forming the second end portion with the first end wall portion.
Re. Claim 5, Koreeda discloses the second end portion of the resilient adapter latch 610 is raised relative to the first end wall portion (e.g. raised portion near the boundary between the first and second end portions) and is configured to be depressed toward the first end wall portion (Figs 2-3; col. 2 lines 46-50; col. 4 lines 7-13).
Koreeda discloses the resilient adapter latch 610 is configured to resiliently rebound after the second end portion of the resilient adapter latch is depressed and released (Figs 2-3; col. 2 lines 46-50; col. 4 lines 7-13).
Re. Claim 7, Koreeda discloses the second end portion of the resilient adapter latch 610 is configured to be positioned outside the adapter port 210 when the optical fiber connector 600 is mated with the adapter 200, as is apparent since the raised portion of latch 610 is seated within engaging portion 350 of the adapter upon mating (Fig 2).
Re. Claim 8, Koreeda discloses the connector housing has a first longitudinal end portion and a second longitudinal end portion and a length extending along the longitudinal axis (i.e. X direction of Figs 1-2) from the first longitudinal end portion to the second longitudinal end portion, the optical fiber connector being configured so that a majority of the length of the connector housing is received in the adapter port 210 when the optical fiber connector 600 is mated with the adapter port 210, as is apparent since the raised portion of latch 610 is seated within engaging portion 350 of the adapter upon mating (Fig 2).
Re. Claim 9, Koreeda discloses the resilient adapter latch 610 comprises a catch projection (i.e. raised portion) spaced apart along the longitudinal axis (i.e. X direction) between the first end portion and the second end portion (Fig 2).
Re. Claim 10, Koreeda discloses the resilient adapter latch 610 further comprises a recess spaced apart along the longitudinal axis between the first end portion and the second end portion, the catch projection being spaced apart from the recess in the first longitudinal direction (Fig 2).
Koreeda discloses the second end wall is free of a resilient adapter latch 610 (Fig 2).
Re. Claim 13, Koreeda discloses the second end wall is substantially flat (Fig 2).
Re. Claim 14, Koreeda discloses an optical connection system 100 comprising:
an adapter 200 capable of mating with a conventional MPO connector 500 (Figs 1-2; col. 2 lines 34-39), the adapter comprising:
an adapter port 210 having opposite first and second lateral sides and opposite first and second end portions, each of the first and second end portions extending laterally between the opposite first and second lateral sides (Fig 1; col. 2 lines 51-58),
opposing first and second latch hooks 220 at the first and second lateral sides of the adapter port 210, respectively, the opposing first and second latch hooks 210 being configured for latching onto first and second lateral side wall portions 510 of an inner housing of the conventional MPO connector when the conventional MPO connector is mated with the adapter 200 (Fig 1; col. 2 lines 59-67; col. 3 lines 1-5), and
a keyway along the first end portion of the adapter port 210, the keyway being configured to slidably receive a polarity key (e.g. key is best seen on the end 505 of the right connector in Fig 1) of the conventional MPO connector therein; and
a bend-latch connector 600 configured to mate with the adapter 200 (Fig 2; col. 2 lines 34-39), the bend-latch connector comprising:
a multi-fiber ferrule (Fig 2; col. 2 lines 38-41);
a connector housing retaining the multi-fiber ferrule therein, the connector housing comprising a perimeter wall extending circumferentially around the multi-fiber ferrule, the perimeter wall including opposite first and second lateral side wall 
 (i) the resilient adapter latch 610 is slidably received in the keyway (i.e. latch 610 received in engaged portion 350 which provides access to the keyway) and snaps into a portion 300 of the adapter 200 to latch with the adapter 200 for retaining the optical fiber connector 600 in the adapter 200 (Figs 2-4; col. 3 lines 61-63; col. 4 lines 7-13), and
(ii) the first and second lateral side wall portions of the connector housing oppose the first and second latch hooks 220, respectively, without the first and second latch hooks 220 latching onto the first and second lateral side wall portions (Figs 2-4; col. 3 lines 40-52; col. 4 lines 7-13).
It is noted with respect to the claim, a ninety degree rotation of the arrangement in Figures 1-3 results in the lateral arrangement (e.g. first and second lateral sides of the adapter port, first and second lateral side wall portions, first and second lateral end wall portions, etc.) required by the claim.
Re. Claim 17, Koreeda discloses the first end potion (i.e. rear end) of the resilient adapter latch 610 is joined to the connector housing such that the first end portion forms a fulcrum and an entire remainder of the resilient adapter latch forms a lever arm configured to bendably rotate with respect to the fulcrum when the 7 of 12CORE/3514234.005705/17155 1287.1S02441 USCON3SENK008699.USC3 second end portion .  
Allowable Subject Matter
Claim 15, 16, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claims 15 and 18, the prior art does not disclose or reasonably suggest the optical fiber connector as required by the claims, wherein the adapter has width, the first and second lateral sides being spaced apart along the width, the adapter having a height perpendicular to the width, wherein the keyway is configured to slidably receive the polarity key of the conventional MPO connector in the keyway at a first location along the height, wherein the resilient adapter latch is also configured to be slidably received in the keyway at the first location along the height, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  While Koreeda discloses the adapter latch 610 is slidingly received in the keyway, this occurs toward the rear of the keyway due to cut out portion 350 of the converter 300.  As such, Koreeda fails to disclose or reasonably suggest the claimed invention.
Re. Claims 16 and 19, the prior art does not disclose or reasonably suggest the optical fiber connector as required by the claim, wherein the optical fiber connector is without any other conversion piece being placed in the adapter port, in combination with the remaining limitations of the claims.  Likewise, the prior art does not disclose or reasonably suggest the optical connection system as required by the claim, wherein the adapter is configured to directly mate with the MPO adapter without any other conversion piece being placed in the adapter port, and wherein the adapter and the bend-latch connector are configured to mate without any other conversion piece being placed in the adapter port, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  The inclusion of an additional conversion piece in Koreeda is essential to their assembly, and accordingly Koreeda fails to disclose or reasonably suggest the claimed invention.
Re. Claim 20, the prior art does not disclose or reasonably suggest the optical connection system as required by the claims, wherein each of the first and second lateral side wall portions comprises a recess along at least a portion of the respective lateral side wall portion, the recesses along the first and second lateral side wall portions being configured so that the first and second latch hooks are passable through the recesses as the connector housing is inserted into the adapter port, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In 
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest the optical fiber connector as set forth in the claim, specifically wherein each of the first and second lateral side walls comprises a recess along at least a portion of the respective lateral side wall, the recesses along the first and second lateral side walls being configured so that the first and second latch hooks are passable through the recesses as the connector housing is inserted into the adapter port.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Koreeda, the first and second latch hooks are seated within recess 320 formed in the adapter portion 300, not the connector body, and act to retain portion 300 in the adapter port 210.  Therefore, one of ordinary skill would not have been motivated to alter Koreeda et al to arrive at the claimed invention, as the same results in destroying the intended purpose of Koreeda et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/11/22